DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 24 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Hatherly et al. in Foreign Patent Document CA 2873816 A1.
	Regarding claim 1, Hatherly et al. teaches:
	obtaining one or more trained models comprising a geologic scenario from a model repository (see “generate a probabilistic model from a training library”, page 2 lines 21-22; “training library”, page 4 lines 22-23), wherein the one or more trained models comprise executable code (see e.g. machine learning technique, neural network technique and Fuzzy logic, page 12 lines 11-23);
	obtaining test data comprising geophysical data for a subsurface region (see “one or more of the geophysical data sets”, page 2 lines 26-27; “acquiring a plurality of geophysical data sets”, page 6 line 3; page 10 line 25); and
	 performing an inference on the test data with the one or more trained models to generate a feature probability map representative of subsurface features (see “Gaussian processes provide a probabilistic method…machine learning using Gaussian processes consists of…an inference step…the resulting model can be used during the inference step to predict the values of the function of interest…to identifying target features in geophysical datasets”, page 13 lines 3-27).
	Regarding claim 2, Hatherly et al. teaches comprising obtaining feedback for the one or more trained models based on the feature probability map (Fig. 6; page 20 lines 27-30).
	Regarding claim 3, Hatherly et al. teaches wherein obtaining feedback comprises: extracting one or more objects from the feature probability map (see “enable features of interest in the geophysical data to be identified…a probabilistic model usable to identify instances of a target feature…”, page 2 lines 15-20); and obtaining labeling of the one or more objects to correspond to the subsurface features (see “generate a classification result for each data set, each classification result indicating whether the
associated data set includes the target feature”, claim 10; see “model of the
subsurface geology”, page 8 lines 4-5).
 	Regarding claim 4, Hatherly et al. teaches further comprising retraining one or more of the trained models based on the feedback (see “…new training library used to retrain…repeated several times…completion of the retraining processes”, page 16 lines 12-19; see “At each iteration of the training process…”, page 17 line 9).
	Regarding claim 24, Hatherly et al. teaches further comprising managing hydrocarbons in the subsurface region based at least in part upon the feature probability map (see “One or more drilling units may be used to drill…Relevant mining operations include planning...positioning the drilling units…”, page 31 lines 14-21).
Allowable Subject Matter
Claims 5-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding claim 5, the prior art fails to anticipate or render obvious obtaining second test data comprising geophysical data for the subsurface region; and performing a second inference on the second test data with the retrained one or more trained models in combination with all other limitations as claimed by Applicant.
	Regarding claim 9, the prior art fails to anticipate or render obvious wherein training the plurality of models comprises: obtaining first model definitions; obtaining first training data comprising labeled seismic images; and training a machine learning system based on the first model definitions and the first training data in combination with all other limitations as claimed by Applicant.
Claims 25-30 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 25, the prior art fails to anticipate or render obvious
an automated seismic interpretation (ASI) model; a training dataset comprising seismic images, wherein the training dataset includes a plurality of data portions; a plurality of memory locations, each comprising a replication of the ASI model and a different data portion of the training dataset; a plurality of data augmentation modules, each configured to implement a respective data augmentation routine, and each identified with one of the plurality of memory locations; a training module configured to implement a training routine, and configured to receive output from the plurality of data augmentation modules; and a model repository configured to receive updated models from the training module in the combination as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Guo et al. in Non-Patent Literature “Fault and horizon automatic interpretation by CNN: a case study of coalfield” teaches “A convolutional neural network (CNN) is a powerful tool used for seismic interpretation. It does not require manual intervention and can automatically detect geological structures using the pattern features of the original seismic data…Thus, CNNs are potentially novel interpretation tools for coalfield seismic interpretation” (Abstract, emphasis added) and “Nowadays, artificial intelligence is widely used, and many researchers use it for automatic interpretation of faults…Based on the current research situation worldwide, we propose a structural geological modelling method to construct label data cubes and realise the training of a CNN model, which will lead to the realisation of simultaneous predictions of horizons and faults.” (page 2 col. 1-2, emphasis added).
	Goal et al. in Non-Patent Literature “Automatic fault detection on seismic images using a multiscale attention convolutional neural network” teaches “a novel multiscale attention convolutional neural network (MACNN) to improve machine-learning-based automatic end-to-end fault detection on seismic images. The most important characteristics of our MACNN fault-detection method are that it uses a multiscale spatial-channel attention mechanism to merge and refine encoder feature maps of different spatial resolutions. The new architecture enables our MACNN to more effectively learn and exploit contextual information embedded in the encoder feature maps. We determine through several synthetic data and field data examples that our MACNN tends to produce higher resolution, higher fidelity fault maps from complex seismic images compared to those of the conventional fault-detection convolutional neural network, thus leading to improved geologic fidelity and interpretability of detected faults” (Abstract, emphasis added).
	Salman et al. in U.S. Patent Publication 2019/0162868 teaches “A method for detecting an unknown fault in a target seismic volume. The method includes generating a number of patches from a training seismic volume that is separate from the target seismic volume, where a patch includes a set of training areas, generating a label for assigning to the patch, where the label represents a subset, of the set of training areas, intersected by an known fault specified by a user in the training seismic volume, training, during a training phase and based at least on the label and the training seismic volume, a machine learning model, and generating, by applying the machine learning model to the target seismic volume during a prediction phase subsequent to the training phase, a result to identify the unknown fault in the target seismic volume” (Abstract).
	Tertois et al. in U.S. Patent 11,079,509 teaches “Automatic propagation of real-world parent seismic images to efficiently generate a collection of realistic synthetic child training images to train a model for accurate automatic seismic interpretation” (Abstract, emphasis added).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944. The examiner can normally be reached Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865